DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of specie 1, figures 1-6 in the reply filed on 6/28/21 is acknowledged.
Drawings
The drawings are objected to for the same reasons stated in the previous office action of 8/2/21. Applicant indicated that a complete set of drawings correcting the issue was filed with the response of 11/2/21, however, there does not appear to be set of drawings that were filed on 11/2/21. Thus the drawings remain objected to.
Claim Objections
Claims 1 and 11 are objected to because of the following informalities:
Line 5 of claim 1 and 11 appears to have a spacing typo and should read, “…from each other…”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 8-12, 14-15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sann et al. US 2012/0018359.

Claims 1 and 11, Sann teaches a filter assembly comprising: a filter element housing (1), an authenticating filter element coupling (23) including a keyed bushing having a set of at least three keys (63) on a radial periphery of the keyed bushing wherein the keys are circumferentially spaced from each other about a periphery of the keyed bushing, and including a locking guide (47) having a sleeve with slots (65) in an end thereof that match the set of at least three keys of the keyed bushing and a replaceable filter element including upper (25) and lower (21) endcaps and filter media (39) extending from the upper endcap to the lower end cap, the lower endcap including a sealing O-ring (61) (fig. 1-6). The recitation of the filter element being a drop in twist locking filter element is a recitation of intended use and does not provide any structural limitations. Sann does not teach the keys unequally circumferentially spaced from each other. Sann teaches the keys and slots can be differently shaped configurations in any pattern arrangement on the element receptacle and endcap (paragraph 33). The recitation of at least three keys unequally circumferentially spaced is merely a recitation of a different pattern of arrangement of the keys and slots and would have been well In re Dailey, 149 USPQ 47 (1966).
Claim 10, Sann teaches a filter element comprising: an upper endcap (25), filter media (39) extending from the upper endcap, a lower endcap (21) coupled to an end of the filter media, the lower endcap including a sealing O-ring (61) and a locking guide (47) having a sleeve with a set of at least three slots (65) in an end thereof wherein the end includes a circular opening and the set of slots extend radially outwardly form the circular opening and the slots are circumferentially spaced about the circular opening, and the slots are capable of receiving a set of keys of a keyed bushing on a filter housing (fig. 1-6). The recitation of the filter element being a drop in twist locking filter element is a recitation of intended use and does not provide any structural limitations. Sann does not teach the keys unequally circumferentially spaced from each other. Sann teaches the slots can have differently shaped configurations in any pattern arrangement on the endcap (paragraph 33). The recitation of at least three slots unequally circumferentially spaced is merely a recitation of a different pattern of arrangement of the slots and would have been well within the normal capabilities of one of ordinary skill in the art as a way to ensure only a proper filter element may be used (paragraph 6). The configuration of the apparatus is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration is significant, In re Dailey, 149 USPQ 47 (1966).
.

Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sann et al. US 2012/0018359 in view of WO 2017/050368 (US equivalent 2019/0046904 to Noren et al. will be referenced for the purposes of rejection).

Sann teaches as obvious the filter assemblies of claims 1 and 14 as detailed above but does not teach the sleeve includes a detent that will engage and secure with one key of the set of keys of the keyed bushing upon insertion and rotating of the filter element relative to the keyed bushing.
Noren teaches a filter assembly comprising: a filter element housing (105), an authenticating filter element coupling (104, 130) including a keyed bushing having a set of keys on a radial periphery of the keyed bushing wherein the keys are .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211.  The examiner can normally be reached on Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778